212 F.2d 794
UNITED STATES of America, ex rel. Theodore ABBENANTE,Relator-Appellant,v.James W. BUTTERFIELD, District Director, United StatesDepartment of Justice, Immigration andNaturalization Service, Respondent-Appellee.
No. 12007.
United States Court of Appeals,Sixth Circuit.
April 28, 1954.

Appeal from the United States District Court for the Eastern District of Michigan; Levin, Judge.
I. B. Fried, Howell Leuck, Cleveland, Ohio, for appellant.
Fred W. Kaess, U.S. Atty., Detroit, Mich., for appellee.
Before MILLER, Circuit Judge, and GOURLEY and STARR, District Judges.
PER CURIAM.


1
This appeal was heard on the briefs, record, and argument of counsel for the respective parties;


2
And the Court being of the opinion that on the record before the Court the judgment of the District Court is not erroneous for the reasons stated by the District Judge in his opinion of May 20, 1953, 112 F.Supp. 324.


3
It is ordered that the judgment of the District Court be affirmed.